REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Pat. 10,326,623 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Claims 1-20 are pending in this Office action.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a method and apparatus comprising: set a differential output of the multi-input summation latch in a pre-charged state by pre-charging the two or more sets of nodes connected to the multi-input summation latch according to the differential pairs of FETS; and generate, in response to a sampling clock, an integrated differential data voltage signal by discharging the set of data signal nodes according to a summation of currents generated by a first set of differential pairs of FETS of the plurality of differential pairs of FETs receiving a differential input voltage signal and an integrated aggregate differential DFE correction voltage signal by discharging the set of DFE correction nodes according to a summation of currents generated by a second set of differential pairs of FETs receiving a plurality of DFE correction factors; and the multi-input summation latch configured to generate a data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
August 31, 2021